Citation Nr: 0426639	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder, to 
include as consequent to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from October 1965 to 
October 1969.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that continued previous denials 
of service connection for a skin disorder.  Jurisdiction was 
subsequently transferred to the Roanoke, Virginia, RO.

This appeal was remanded back to RO by the Board in October 
1999.  The actions required by that remand were not correctly 
accomplished, and it is accordingly necessary for the Board 
to remand the appeal once again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was received prior to the date of enactment 
of the VCAA, but the appeal was active on the date of 
enactment of the VCAA.  The VCAA therefore applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).  When the issue is the reopening 
of a previously denied claim, the duty to notify requires VA 
to inform a claimant of the evidence already on file and the 
standard for new and material evidence required to support 
the reopening of the claim.  It does not appear that such 
action has been specifically taken with regard to the issue 
listed on the title page.

The Board remanded the case back to RO in October 1999 
because appellant's service representative, at that time the 
Disabled American Veterans, had not had the opportunity to 
prepare a VA Form 646 prior to adjudication by the Board.  In 
a separate matter, the Board noted that RO had adjudicated 
the claim on the merits without first conducting a review to 
determine whether new and material evidence had been received 
to justify reopening of a previously denied claim.  The 
remand directed RO to refer the file to Disabled American 
Veterans for preparation of a VA Form 646, and then to 
adjudicate the issue of new and material evidence.

Appellant is no longer represented by the Disabled American 
Veterans, and his new service representative, Vietnam 
Veterans of America, submitted an Informal Hearing 
Presentation to the Board in lieu of a VA Form 646.  The 
instructions of the remand in regard to the service 
representative therefore appear to have been followed.  
However, RO's adjudication of new and material evidence used 
an incorrect standard of review and must be readjudicated 
under the correct standard before the Board can conduct an 
appellate review.

The instant request to reopen the claim for service 
connection was received in September 1996.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2001).  The Supplemental Statement of the 
Case of October 2002 shows that RO erroneously conducted the 
adjudication for new and material evidence using the standard 
appropriate for claims submitted on or after August 29, 2001.  

As a matter of due process, appellant must be notified of the 
correct standard, and after an appropriate period for 
appellant's response RO must readjudicate the issue of new 
and material evidence under the standard appropriate to this 
claim, i.e., the standard in effect for claims received prior 
to August 29, 2001. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for a skin 
disorder have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
This notice should include a list of 
evidence currently on file, a 
definition of "new and material 
evidence" under the correct (pre-
August 2001) standard, and an 
invitation to appellant to "give us 
all you've got" in support of his 
claim.  See 38 C.F.R. § 3.159.

2.  After completing any necessary 
development in addition to that listed 
above, the RO should adjudicate whether 
new and material evidence has been 
received to support reopening 
appellant's claim, using the correct 
(pre-August 2001) standard.  If RO 
determines that new and material has 
been received, RO should reopen the 
claim and adjudicate the question of 
service connection on the merits.  If 
RO determines that new and material 
evidence had not been received, RO 
should continue the previous denial, 
but provide appropriate reasons and 
bases for the decision reached.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




